EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT, made and entered into this 1st day of March, 2015, by and
between WESBANCO BANK, INC., hereinafter referred to as “Bank” and JAYSON M.
ZATTA, hereinafter referred to as “Employee”, and WESBANCO, INC., a West
Virginia corporation, hereinafter referred to as “Wesbanco”.

WHEREAS, Employee is serving as an executive officer of the Bank and the Bank
wishes to assure itself of the Employee’s full time employment and continuing
services in an executive capacity.

WITNESSETH THAT: In consideration of the mutual promises and undertakings
hereinafter set forth, the parties hereto agree as follows:

1. OFFER OF EMPLOYMENT. The Bank agrees to, and hereby does, continue the
employment of Employee at WesBanco and the Bank as Executive Vice President &
Chief Lending Officer. In that capacity, Employee shall be answerable to the
Board of Directors of Wesbanco, the parent company of the Bank, and the Board of
Directors of the Bank, and the Chief Executive Officer of Wesbanco. Employee
shall perform such duties, compatible with his employment under the Agreement,
as the Board of Directors of the Bank, Wesbanco, and the Chief Executive Officer
of Wesbanco, from time to time may assign to him.

2. COMPENSATION. As compensation for the performance of the services specified
in Paragraph (1) and the observance of all of the provisions of this Agreement,
the Bank agrees to pay Employee, and Employee agrees to accept, the following
amounts and benefits during his term of employment:

(A) Salary at a rate to be determined by the Board of Directors of the Bank,
with notice to be given to employee in May of each calendar year, but in no
event shall Employee’s salary be less than Two Hundred Thirty-Six Thousand Two
Hundred Sixty-Seven Dollars ($236,267.00) per year, plus any increases granted
by the Board of Directors after the date hereof, and payable in equal biweekly
installments;

(B) Participation in the Wesbanco, Inc. Key Executive Bonus, Option and
Restricted Stock Plan, Annual Incentive Award, at 35% of the base compensation
as set forth in Paragraph (A) hereof based upon performance metrics as
determined annually by the Compensation Committee of the Board of Directors of
Wesbanco;

(C) Participation in such annual awards of Stock Options and Restricted Stock as
may be granted by the Compensation Committee each year; and

(D) Such other miscellaneous benefits and perquisites as the Bank provides to
its executive employees generally.

3. ACCEPTANCE OF EMPLOYMENT. Employee accepts the employment provided for
herein, at the salary set forth above, and agrees to devote his talents and best
efforts to the diligent, faithful, and efficient discharge of the duties of his
employment, and in furtherance of the operations and best interests of Bank, and
observe and abide by all rules and regulations promulgated by Bank for the
guidance and direction of its employees and the conduct of its business,
operations, and activities.

4. TERM OF AGREEMENT. The employment term provided for herein shall consist of a
revolving period of three (3) years, with the initial term beginning on the 4th
day of March, 2015, and ending on the 3rd day of March, 2018. The term of this
Agreement shall automatically be extended on each anniversary of the beginning
date of the term hereof for an additional one (1) year, thereby creating a new
three (3) year term, unless written notice of termination hereof is given by
either party at least ninety (90) days prior to the anniversary date of this
Agreement. Any such notice of non-renewal shall not affect the continuation of
the term of this Agreement existing at the time of such non-renewal.

5. CONFIDENTIALITY. Employee agrees that such information concerning the
business, affairs, and records of Bank as he may acquire in the course of, or as
incident to, his employment hereunder, shall be regarded and treated as being of
a confidential nature, and that he will not disclose any such information to any
person, firm, or corporation, for his own benefit or to the detriment of Bank,
during the term of his employment under this Agreement or at any time following
the termination thereof.

6. NON-SOLICITATION. For a term of one (1) year following termination of this
Agreement with Wesbanco or any of its subsidiaries, the Employee will not,
directly or indirectly either for himself or any other Person (as defined
herein), (i) induce or attempt to induce any employee of Wesbanco or its
subsidiaries to leave the employ of Wesbanco or its subsidiaries, (ii) in any
way interfere with the relationship between Wesbanco or its subsidiaries and any
employee of Wesbanco or its subsidiaries, (iii) employ, or otherwise engage as
an employee, independent contractor, or otherwise, any employee of Wesbanco or
its subsidiaries, or (iv) induce or attempt to induce any customer, supplier,
licensee, or business relation of Wesbanco or its subsidiaries to cease doing
business with Wesbanco or its subsidiaries, or in any way interfere with the
relationship between any customer, supplier, licensee, or business relation of
Wesbanco or its subsidiaries. During the non-solicitation period, and for a term
of one (1) year following termination of employment with Wesbanco, the Employee
will not, directly or indirectly, either for himself or any other Person solicit
the business of any Person known to the Employee to be a customer of Wesbanco or
its subsidiaries, whether or not the Employee had personal contact with such
Person, with respect to products or activities which compete in whole or in part
with the products or activities of Wesbanco or its subsidiaries. For purposes of
this Agreement, “Person” shall include an individual, trust, estate,
corporation, limited liability company, credit union, savings bank, savings and
loan association, savings and loan holding company, bank, bank holding company,
mortgage company or similar type financial institution, including, without
limitation, a de novo financial institution in its organizational phase.



--------------------------------------------------------------------------------

7. MISCELLANEOUS BENEFITS. This Agreement is not intended, and shall not be
deemed to be in lieu of any rights, benefits, and privileges to which Employee
may be entitled as an Employee of Bank under any retirement, pension, profit
sharing, insurance, hospital, bonus, vacation, or other plan or plans which may
now be in effect or which may hereafter be adopted by Bank, it being understood
that Employee shall have the same rights and privileges to participate in such
plans and benefits, as any other employee, during the period of his employment.

8. BINDING EFFECT. This Agreement shall inure to the benefit of and be binding
upon Bank’s successors and assigns, including, without limitation, any company
or corporation which may acquire substantially all of Bank’s assets or business,
or with, or into which Bank may be merged or otherwise consolidated.

9. TERMINATION. The Employee’s employment hereunder shall terminate upon the
earliest to occur of any one of the following:

(A) The expiration of the initial term of this Agreement, or any extended term
of this Agreement by written notice of termination as provided in Paragraph
(4) hereof; or

(B) By the Bank for cause, after thirty (30) days written notice to Employee.
Cause for purposes of this Agreement shall mean as follows:

(i) An act of dishonesty, willful disloyalty or fraud by the Employee that the
Bank determines is detrimental to the best interests of the Bank; or

(ii) The Employee’s continuing inattention to, neglect of, or inability to
perform, the duties to be performed under this Agreement, or

(iii) Any other breach of the Employee’s covenants contained herein or of any of
the other terms and provisions of this Agreement, or

(iv) The deliberate and intentional engaging by the Employee in gross misconduct
which is materially and demonstrably injurious to the Bank.

(C) Employee shall have the right to terminate this Agreement and his active
employment hereunder at any time upon ninety (90) days written notice to the
Bank.

(D) Upon the death of Employee, this Agreement shall automatically terminate.

10. EFFECT OF TERMINATION. In the event of a termination of this Agreement,
Employee shall be paid the following severance benefits, payable promptly after
the date of termination of his employment, in the following manner:

(A) In the event that this Agreement is terminated by the death of Employee,
this Agreement shall be deemed to have been terminated as of the date of such
death except, however, that Bank shall pay to the surviving spouse of Employee,
or in lieu thereof, to Employee’s estate, an amount equal to six (6) months of
the base salary at his then current base rate.

(B) In the event that this Agreement is terminated by Employee and Bank by
mutual agreement, then Bank shall pay such severance benefits, if any, as shall
have been agreed upon by Bank and Employee.

(C) In the event that Bank attempts to terminate this Agreement, other than for
cause, death of Employee, or by mutual agreement with Employee, in addition to
any other rights or remedies which Employee may have, Employee shall receive an
amount equal to the greater of (i) six (6) months of base salary at his then
current base rate, or (ii) the base salary Employee would have received had he
continued to be employed pursuant to this Agreement throughout the end of the
then existing term of employment hereunder.

(D) In the event Bank terminates this Agreement for cause, no severance benefits
shall be payable hereunder.

11. ENTIRE UNDERSTANDING; AMENDMENT. This Agreement supersedes all previous
agreements between Employee and Bank and contains the entire understanding and
agreement between the parties with respect to the subject matter hereof, and
cannot be amended, modified, or supplemented in any respect except by a
subsequent written agreement executed by both parties.

12. APPLICABLE LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of West Virginia.

13. CERTAIN OBLIGATIONS OF WESBANCO. While the parties acknowledge that certain
provisions of this Agreement may be unenforceable in some respects against the
Bank, pursuant to applicable banking law, it is nonetheless the intention of the
parties to create pursuant to this Agreement a valid employment for a definite
term with specified benefits. As an inducement for Employee and Bank to enter
into this Agreement whereby Employee would be employed by Bank for a definite
term, Wesbanco hereby undertakes the independent, separate and unconditional
obligation to Employee to pay all amounts which are or may become due to
Employee under this Agreement as set forth herein, regardless of the status of
the direct or indirect enforceability or validity of Bank’s obligation to pay
any or all such amounts as may be due hereunder to Employee; provided, however,
that for purposes of this Paragraph 13, Wesbanco shall be obligated to the
Employee for any bonuses or any increases in base salary in excess of the rate
of Two Hundred Thirty-Six Thousand Two Hundred Sixty-Seven Dollars ($236,267.00)
per annum only to the extent that it has consented to such bonuses or increases.
Wesbanco also acknowledges that it may or may not be entitled to indemnification
or contribution from Bank or to be subrogated to the claim of Employee hereunder
for any payments Wesbanco may make to Employee; and Wesbanco hereby specifically
waives any rights it may otherwise have to indemnification or contribution from
Bank or to be subrogated to the claim of Employee hereunder in the event that
such payments as are made by Wesbanco would be unenforceable or invalid for any
reason against Bank.



--------------------------------------------------------------------------------

14. MISCELLANEOUS. The invalidity or unenforceability of any term or provision
of this Agreement as against any one or more parties hereto, shall not impair or
effect the other provisions hereof or the enforceability of said term or
provision against the other parties hereto, and notwithstanding any such
invalidity or unenforceability, each term or provision hereof shall remain in
full force and effect to the full extent consistent with law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Bank and Wesbanco have caused these presents to be signed
and their corporate seals to be hereto affixed, and Employee has hereto affixed
his signature, at Wheeling, WV, as of the day and year first above written.

 

WESBANCO BANK, INC. By  

/s/ Todd F. Clossin

  Its President

 

(SEAL)

ATTEST:

/s/ Linda M. Woodfin Secretary

 

/s/ Jayson M. Zatta (SEAL) JAYSON M. ZATTA

 

WESBANCO, INC. By  

/s/ Todd F. Clossin

  Its President

 

(SEAL)

ATTEST:

/s/ Linda M. Woodfin Secretary